         Case 4:18-cv-06278-HSG Document 75 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10   RYAN HYAMS, an individual, on behalf     CASE NO. 3:18-cv-06278-HSG
                                                       4
     of himself, and all others similarly
11   situated, ,                              Assigned to: The Honorable
                                              Haywood S. Gilliam, Jr.
12              Plaintiff,
13        vs.
                                              [PROPOSED] ORDER
14   CVS HEALTH CORPORATION, a                REGARDING CLASS
     Rhode Island Corporation; CVS            CERTIFICATION BRIEFING
15   PHARMACY, INC., a Rhode Island           SCHEDULE
     Corporation; GARFIELD BEACH CVS,
16   LLC, a California Corporation; and CVS
     RX SERVICES, INC., a New York
17   Corporation; DOES 1 through 25,
     inclusive, ,
18
                Defendants.
19

20

21

22

23

24

25

26

27

28


        [PROPOSED] ORDER REGARDING CLASS CERTIFICATION BRIEFING SCHEDULE
           Case 4:18-cv-06278-HSG Document 75 Filed 04/29/20 Page 2 of 2



 1             THE COURT, having received and reviewed the Stipulation Regarding Class
 2    Certification Briefing Schedule, and for good cause shown, hereby orders as
 3    follows: That the class certification briefing schedule set forth below is adopted by
 4    the Court.
 5
                Class Certification Motion Filing Deadline               August 27, 2020
 6
                Class Certification Opposition Filing Deadline         September 24, 2020
 7
                Class Certification Reply Filing Deadline               October 22, 2020
 8
                Class Certification Motion Hearing Date             November 19, 2020 at 2 pm
 9

10    IT IS SO ORDERED.
11

12    Dated: ____________,
               4/29/2020   2020
13

14
                                                             HAYWOOD S. GILLIAM, JR.
15                                                           United States District Judge
16

17

18

19   DB2/ 38866963.1


20

21

22

23

24

25

26

27

28

                                        2
          [PROPOSED] ORDER REGARDING CLASS CERTIFICATION BRIEFING SCHEDULE
